         Case 1:17-cv-02475-RDM Document 35 Filed 09/25/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SALZMAN, et al.,

               Plaintiffs,
                                                   Civil Action No. 17-2475 (RDM)
        v.

 ISLAMIC REPUBLIC OF IRAN, et al.,

               Defendants.


                                           ORDER

       For the reasons stated in the accompanying memorandum opinion, it is hereby

ORDERED that Defendant’s motion for default judgment, Dkt. 21, is GRANTED.

Accordingly, it is hereby ORDERED that judgment is entered in favor of the Plaintiffs and

against the Islamic Republic of Iran in the total amount of $17,500,000 in compensatory

damages, to be apportioned among each plaintiff as set forth in the memorandum opinion, Dkt.

34. This Order constitutes the final judgment of the Court within the meaning of Federal Rule of

Civil Procedure 58(a).

       SO ORDERED.



                                                   /s/ Randolph D. Moss
                                                   RANDOLPH D. MOSS
                                                   United States District Judge

Date: September 25, 2019
